[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                               No. 07-14614                September 19, 2008
                                                          THOMAS K. KAHN
                                                                CLERK
                  D. C. Docket No. 03-00507 CR-RWS-1

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


                                  versus


MICHAEL BERRY CODY,

                                               Defendant-Appellant.



                Appeal from the United States District Court
                   for the Northern District of Georgia


                          (September 19, 2008)


Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
       Appellant Michael Berry Cody (“Cody”) appeals his 123-month sentence

stemming from his convictions of bank robbery, attempted bank robbery, and

using and carrying a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 2113(a), 18 U.S.C. § 2113(d), and 18 U.S.C. § 924(c),

respectively.

       The only issue Cody presents on appeal is whether his 123-month sentence

is reasonable.

       We review the district court’s imposition of a sentence under the abuse of

discretion standard. Gall v. United States, ___ U.S. ___, 128 S. Ct. 586, 597

(2007).

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that Cody’s resentence1 is both procedurally

and substantively reasonable. The record demonstrates that the district court

properly calculated Cody’s sentencing range, acknowledged that it considered the

guidelines and 18 U.S.C. § 3553(a) factors, and sufficiently explained its

reasoning for the resentence imposed.


       1
         This is the second time we have considered an appeal of this case. In the first appeal, a
panel of this court, in an unpublished decision, affirmed Cody’s convictions, but vacated his
sentences on Counts 1 and 2, in light of the Supreme Court’s intervening decision in United States
v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and remanded the case for resentencing. See United
States v. Cody, 136 Fed. Appx. 297 (11th Cir. 2005).

                                                2
AFFIRMED.




            3